Title: To Thomas Jefferson from William C. C. Claiborne, 20 May 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            New-Orleans May 20h, 1804.
          
          Since my last Letter, I have endeavoured to inform myself of such vacant Land which from quality and situation was the most valuable. 
          I have sought information upon this subject, from several old Inhabitants, but more particularly from Don Carlos Trudeau late Surveyor General of Louisiana, a man of some Science, great integrity of Character, and possessing much local knowledge.—
          Mr. Trudeau states, that in lower Louisiana, vacant Lands may be found in the following positions.
          1st—On the Island of New Orleans in the vicinity of Galvez Town, near the River Ibberville, and in various other places not distant from New-Orleans upon the small Bayou’s or Forks which form a Communication between the Gulph of Mexico & the Mississippi.—
          2—Upon the Chafaleya—But the Land there is subject to inundation, and in his (Mr Trudeau’s) opinion, not very valuable—
          3—Upon the Red River in various places, but particularly in the vicinity of the Post called the Rapids, where the Land is fertile, free from inundation and the Climate remarkably healthy.
          4. On the Bayou or River Bœuf which makes out of the Red River some considerable distance below the Rapids, and falls by the way of the Appalousas into the Chafaleya. The Land on Bœuf River is described as being very fertile and well adapted to cultivation.—
          In some of the situations above mentioned, there are vast Tracts of vacant Land, but in any one, Mr. Trudeau is of opinion, there may be located to advantage 11 or 12 thousand Acres, in different parcels.—In order however, to give an accurate Account of the quality, quantity, advantages &c. of these Lands, I would deem it advisable to authorize an intelligent Person acquainted with the Country, to go upon the premises, and make the necessary examinations.
          I have the pleasure to inform you, that good Order continues in this City, and as far as I can learn thro’out Louisiana.—It has already become very warm here, but I am happy to learn, that the health of the City is unusually good for the Season of the year. Tho’ much confined, and somewhat harrassed with a multiplicity of public Business, I have hitherto had the good fortune to enjoy my health, without any material interruption:—I am not however without apprehensions for my family; Mrs. Claiborne is now on her passage from Nashville in Tennessee, to this City, and I very much fear that the warmth of the Weather and long Confinement to a Boat, may occasion Indisposition—But I indulge a hope, that in six or seven Days I shall meet my family in perfect health. 
          With sentiments the most respectful—I have the honor to subscribe myself Your faithful friend
          
            William C. C. Claiborne 
          
        